Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Continuation of box 3: The amendments filed on 3/16/2022 further limit the claims to, “from 3 to 50 continuous units of shown in and/or a nucleotide unit shown in nucleic acid base length of from 8 bases to 50 bases” and “wherein when X is S-Z+, general formulae (1) and (2) represent Rp configuration, and when X is BH3-Z+ , general formulae (1) and (2) represent Sp configuration..”  These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, 
The newly amended claims require “from 3 to 50 continuous units of shown in and/or a nucleotide unit shown in nucleic acid base length of from 8 bases to 50 bases” and “wherein when X is S-Z+, general formulae (1) and (2) represent Rp configuration, and when X is BH3-Z+ , general formulae (1) and (2) represent Sp configuration..”.  This is a new limitation that has not previously been present at the time of final rejection and thus would require a new search.  
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the objection to the claims in view of the amendment.  This argument is not persuasive in view of the non-entry of the amendment.
The response traverses the 103 rejection in view of the amendment.  This argument is not persuasive in view of the non-entry of the amendment.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/Steven Pohnert/           Primary Examiner, Art Unit 1634